The provision that the title was to be passed upon by the defendant's lawyer or conveyancer did not make the decision of the conveyancer that the title was good, a condition precedent to the right of the plaintiff to enforce the performance of the contract.
If a decision to that effect was refused unreasonably, the failure to obtain it would not defeat a recovery, and it would have been unreasonably refused if, in fact, beyond all dispute the title was good. (Folliard v. Wallace, 2 Johns. 395;Thomas v. Fleury, 26 N.Y. 26; City of Brooklyn v. B.C.R.R.Co., 47 N.Y. 475; B.N. Bank v. Mayor, etc., 63 N.Y. 336;D.S.B. Co. v. Garden, 101 N.Y. 388; Doll v. Noble,116 N.Y. 230.) *Page 257 
The stipulation that the title should be "first class" could mean nothing more than that it should be marketable.
The trial court refused to find that Giles B. Richardson, Jr., was dead, and it did find that there was no evidence "as to whether or not he was dead, except the presumption, if any, which is raised from the facts hereinbefore stated with regard to him."
It found as conclusion of law "that the title of the plaintiff to said premises depending as it does upon the disputed question of fact, is not a marketable title, and the defendant was entitled because of said defect to refuse to carry out the said contract."
It is an established principle of law that every purchaser of real estate is entitled to a marketable title free from incumbrances and defects, unless he expressly stipulates to accept a defective title. (Burwell v. Jackson, 9 N.Y. 535;Delevan v. Duncan, 49 id. 485.)
A marketable title is one that is free from reasonable doubt. There is reasonable doubt when there is uncertainty as to some fact appearing in the course of its deduction, and the doubt must be such as affects the value of the land or will interfere with its sale. A purchaser is not to be compelled to take property the possession of which he may be compelled to defend by litigation. He should have a title that will enable him to hold his land in peace, and, if he wishes to sell it, be reasonably sure that no flaw or doubt will arise to disturb its market value. (B.P.Comrs. v. Armstrong, 45 N.Y. 234; Shriver v. Shriver,
86 id. 575; Hellreigel v. Manning, 97 id. 56; Fleming v.Burnham, 100 id. 1; Ferry v. Sampson, 112 id. 415; Moore
v. Williams, 115 id. 586; Swaney v. Lyon, 67 Penn. 436;Dobbs v. Norcross, 24 N.J. Eq. 327.)
"If a title depends upon a fact which is not capable of satisfactory proof, a purchaser cannot be compelled to take it." (Shriver v. Shriver, supra.)
It was said, however, in Ferry v. Sampson (supra), that "the rule is not absolute that a disputable fact not determined by the judgment, is in every case a bar to the enforcement of *Page 258 
the sale. It depends in some degree upon discretion. If the existence of the alleged fact which is supposed to cloud the title, is a possibility merely, or the alleged outstanding right is a very improbable and remote contingency, which, according to ordinary experience, has no probable basis, the court may compel the purchaser in such a case to complete his purchase."
In that case the decisions of the General and Special Term were reversed, and the purchaser was compelled to take the title, although one to whom the property had been devised by his father's will was not shown to be dead, or if dead that he had not left a widow or children surviving him. It was shown, however, that he had not been heard from for forty years before the trial of the action and, if living, would have been about sixty-one years of age. If the reasoning of the opinion in the case just cited is to be applied in this case, it would lead to a reversal of the judgment appealed from. In respect only to the length of time that had elapsed since the absent owner was heard from, do the cases differ.
Here, we have a young unmarried man of feeble health, and of dissipated habits, leaving home from causes unknown. When last seen he was in a destitute condition and in want of clothing, and for upwards of twenty-four years no one of his family or friends have seen or heard of him. Is it reasonable to suppose that if living he would have made no effort to obtain the property that he left behind? The presumption of death does not depend on length of time alone. Here, as in Ferry v. Sampson, there was a valuable interest in property which, according to common experience, the owner would, if living, have probably asserted and claimed. These circumstances all point to Richardson's death, as in the case cited they indicated the death of Armstrong, the devisee.
Ferry v. Sampson is not an authority, however, for anything further than that forty years' absence under the circumstances there proven raised a presumption of death. In that respect it is like the case of M'Comb v. Wright (5 Johns. Ch. 283), where Chancellor KENT made a similiar ruling. *Page 259 
But I am not prepared to decide that a purchaser of real estate should be compelled to take title, when there is an outstanding right in a man who, if living, would be only forty-seven years of age, and of whose death there is no evidence, except the presumption arising from an absence from his friends of twenty-four years and his failure to communicate with them and to claim property which he left behind him upon his departure from home. It is very probable that the man is dead. The chances are very largely in favor of that conclusion. But his death is not proven and the plaintiffs' title to the real estate which necessarily depends upon his death cannot be said to be free from a reasonable doubt.
Why should we compel the purchaser to take all the risk involved in that doubt?
There is no title by adverse possession. The only act of his co-tenant hostile to his title that appears in the record before us is the deed of his mother and brother which purported to convey the whole land in April, 1875, and if there has been adverse possession it dates from the delivery of that deed. (Culver v. Rhodes, 87 N.Y. 348.)
No decision made in this action can bind Richardson or his descendants, if he left any. The cloud on the title would still remain whatever decision the court might make upon the question whether Richardson was or was not living, and the title cannot be made marketable by determining that fact in this action.
In Fleming v. Burnham (supra), it was said "it would be unjust to compel a purchaser to take a title the validity of which depended upon a question of fact, when the facts presented upon the application might be changed on a new inquiry or are open to opposing inferences." That statement is very applicable to this case. Richardson or some descendant of his might appear at any time and destroy all the reasoning built upon his absence and abandonment of his property.
The parties contracted with reference to a "first class title." They did not rely upon the agreement which the *Page 260 
law would imply to that effect. They expressly stipulated for it. The consideration to be paid for the land was based upon it. And the court should not compel the defendant to execute the contract, unless it is clear beyond a reasonable doubt that he will receive what he contracted to buy.
There must be some point of time of course when the presumption of death would arise, but we have been referred to no case in this state in which that presumption has prevailed where the absence was less than forty years.
We do not think that it should prevail in this case. The circumstances do not point unequivocally to Richardson's death, and the Special Term decided correctly in refusing to enforce the contract.
The judgment should be affirmed.
All concur, except BRADLEY and HAIGHT, JJ., not sitting.
Judgment affirmed.